[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Champion, Slip Opinion No. 2016-Ohio-8023.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-8023
                      DISCIPLINARY COUNSEL v. CHAMPION.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Disciplinary Counsel v. Champion, Slip Opinion No.
                                   2016-Ohio-8023.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Conditionally stayed one-year suspension.
  (No. 2016-0851—Submitted August 17, 2016—Decided December 8, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-071.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Timothy Harman Champion of Akron, Ohio, Attorney
Registration No. 0040254, was admitted to the practice of law in Ohio in 1988. In
a November 30, 2015 complaint, relator, disciplinary counsel, alleged that
Champion violated four professional-conduct rules in connection with a civil action
filed against him by the city of Akron for delinquent income taxes.
                            SUPREME COURT OF OHIO




       {¶ 2} The parties submitted stipulations of fact, misconduct, and
aggravating and mitigating factors and a recommended sanction, and they agreed
to dismiss three additional violations that were alleged in the complaint. The panel
of the Board of Professional Conduct appointed to hear the matter granted the
parties’ joint motion to waive the hearing and have the matter decided on their
stipulations. The panel adopted the parties’ stipulations, found that Champion
engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation in
violation of Prof.Cond.R. 8.4(c), dismissed three additional alleged violations as
stipulated by the parties, and recommended that he be suspended from the practice
of law for one year, fully stayed on the condition that he commit no further
misconduct. The board adopted the panel’s findings of fact, conclusions of law,
and recommended sanction.
       {¶ 3} We adopt the board’s report and suspend Champion from the practice
of law for one year and stay the suspension in its entirety on the condition that he
commit no further misconduct.
                                   Misconduct
       {¶ 4} The parties’ stipulations, which are hereby incorporated by reference,
show that the city of Akron filed a civil action against Champion for the collection
of $544.36 in delinquent municipal income taxes plus interest and costs. In
response, Champion repeatedly made false statements claiming that he had paid the
taxes and submitted to the city a fraudulent copy of a canceled check that purported
to show partial payment of the taxes he owed.
       {¶ 5} Following an extensive investigation, Akron’s tax department
concluded that the check that Champion had submitted to prove payment of his
taxes had been altered. After the city confronted him with its evidence, Champion
acknowledged that the check he had provided as evidence of his payment had been
altered. Champion subsequently remitted a check to the city for the full amount of
the taxes owed plus additional costs of collection incurred by the city. The city




                                         2
                                January Term, 2016




demanded that Champion self-report his conduct to relator. Champion failed to
self-report his misconduct, and the city’s attorney filed a grievance against him.
       {¶ 6} The board found that by submitting an altered version of a check
purportedly reflecting prior payment of income taxes owed to the city, Champion
engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation in
violation of Prof.Cond.R. 8.4(c).
                                     Sanction
       {¶ 7} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated,
relevant aggravating and mitigating factors, and the sanctions imposed in similar
cases. See Gov.Bar R. V(13)(A).
       {¶ 8} The parties stipulated and the board found that Champion’s dishonest
motive was an aggravating factor weighing in favor of a harsher sanction. See
Gov.Bar R. V(13)(B)(2). As mitigating factors, the parties agreed and the board
found that Champion does not have a prior disciplinary record, made full and free
disclosure to the board, and presented evidence of his good character and reputation
apart from the charged misconduct. See Gov.Bar R. V(13)(C)(1), (4), and (5).
       {¶ 9} The board acknowledged that we typically require attorneys who have
engaged in illegal and dishonest conduct to serve an actual suspension from the
practice of law. See, e.g., Disciplinary Counsel v. Fowerbaugh, 74 Ohio St. 3d 187,
191, 658 N.E.2d 237 (1995). But citing three cases in which we imposed fully
stayed suspensions for misconduct involving dishonesty, fraud, deceit, or
misrepresentation, the board adopted the parties’ stipulation that Champion should
be suspended from the practice of law for one year, fully stayed on the condition
that he engage in no further misconduct. See Medina Cty. Bar Assn. v. Cameron,
130 Ohio St. 3d 299, 2011-Ohio-5200, 958 N.E.2d 138 (imposing a fully stayed
one-year suspension on an attorney with 18 years of experience and no prior
disciplinary action who falsely represented to a court that the parties to a lawsuit




                                         3
                             SUPREME COURT OF OHIO




had settled their case); Columbus Bar Assn. v. Stubbs, 109 Ohio St. 3d 446, 2006-
Ohio-2818, 848 N.E.2d 843 (imposing a fully stayed six-month suspension on an
attorney with no prior discipline who falsified a document in an attempt to show
that she had been properly insured at the time she received a traffic citation but also
cooperated in the disciplinary investigation and presented evidence of her good
character and reputation); Disciplinary Counsel v. Niermeyer, 119 Ohio St. 3d 99,
2008-Ohio-3824, 892 N.E.2d 434 (imposing a fully stayed one-year suspension on
an attorney who, after missing a filing deadline, falsified a document to make it
appear that it had been timely filed).
       {¶ 10} Having considered Champion’s misconduct, the applicable
aggravating and mitigating factors, and the sanctions imposed for comparable
misconduct, we agree that a one-year suspension, fully stayed on the condition that
Champion engage in no further misconduct, is the appropriate sanction in this case.
       {¶ 11} Accordingly, Timothy Harman Champion is hereby suspended from
the practice of law for one year, fully stayed on the condition that he engage in no
further misconduct. If Champion fails to comply with the condition of the stay, the
stay will be lifted and he will serve the full one-year suspension. Costs are taxed
to Champion.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
FRENCH, JJ., concur.
       O’NEILL, J., dissents and would remand the cause to the Board of
Professional Conduct to consider increasing the severity of the sanction imposed
upon the respondent.
                                _________________
       Scott J. Drexel, Disciplinary Counsel, for relator.
       Gorman, Malarcik & Pierce and Donald J. Malarcik, for respondent.
                                _________________




                                          4